Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A; english translation), and further in view of Bruinsma (US 2006/0133209 A1) and Klemm (US 2018/0108338 A1).
Regarding claim 1, Zarnic teaches a sensor for detecting a position relative to a guide surface, the sensor comprising:

a flat elongated ultrasonic transducer array arranged on a bottom side of the housing [fig. 2b and 3 #3, #4 transducers at bottom of #8 housing], the ultrasonic transducer comprising multiple measurement ultrasonic transducers that are oriented with their sound-radiating transducer surfaces parallel to the ultrasonic transducer array [faces are shown parallel to array in same figures];
an electronic analysis device that provides measured values for the position of the guide surface as a function of measurement signals of the measurement ultrasonic transducers [guide surface "F" is shown in Fig. 3; pgs. 5-6 "The control unit 7 further includes a microcomputer 14 in which two respective control inputs of the transmitter/receiver circuit or units 9 to 13 are directly connected to the microcomputer 14. This can be, for example, a standard microcomputer of type 8031. The microcomputer 14 can not only generate analog signals via the digital-to-analog converter 15 but also transfer data via the serial interface 16."];
a reference ultrasonic transducer being attached to each of two outer ends of the ultrasonic transducer array and oriented with their sound-radiating transducer surfaces parallel to the ultrasonic transducer array [fig. 3 #2 and #5 transducers on ends of #8 housing]; and
Zarnic does not explicitly teach ... and yet Bruinsma teaches at least two reflector surfaces attached at a distance from the bottom side and in alignment with the reference ultrasonic transducers [fig. 6 #12 and 14 reflectors aligned with transducer boxes on each end of #11], the reflector surfaces being inclined at an angle of 45 (degrees) to the applicable reference ultrasonic transducer and face one another [fig. 6 depicts 90 degree reflections which originate from and 
It would have been obvious to replace two outside transducers of Zarnic, with two transducers/reflectors of Bruinsma so that sound velocity of air as a function of various parameters may be estimated [0050-0051] (Bruinsma).
Zarnic does not explicitly teach … and yet Klemm teaches a single, flat, elongated acoustic matching layer, connecting the reference ultrasonic transducers and the measurement ultrasonic transducers of the ultrasonic transducer array [0005 MUTs…array…sound transmitters…sound receivers];
multiple flat, rectangular measurement piezo plates, spaced apart from one another, applied to the back of the single, flat, elongated acoustic matching layer [figs. 8a-8c show circular and square MUT element]; and
a circular reference piezo plate [0002 piezo sound transducers and micromachined ultrasonic transducers] applied to each of the two outer ends of the single, flat, elongated acoustic matching layer [0095 [s]ound radiated off the piezo sound transducer may be formed and/or focused by coupling elements, e.g., intermediate layers, acoustic adaptation layers and/or acoustic lenses].

    PNG
    media_image1.png
    193
    532
    media_image1.png
    Greyscale

It would have been obvious to implement the array of Zarnic, with the circular and square piezo elements of Klemm because using different shaped transducers appears to be a matter of design choice.
Regarding claim 3, Zarnic also teaches the sensor according to claim 1, wherein the guide surface comprises a top edge of a guide wire [fig. 3 depicts line “F” guide cable as part of road surface].
Regarding claim 4, Zarnic also teaches the sensor according to claim 1, wherein the guide surface comprises a surface of a ground, a curbstone, or a roadway edge [pg. 2 “In this article, it is emphasized that in order to meet the current requirements for road construction, a high-precision height control signal must be generated.”].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A), Bruinsma (US 2006/0133209 A1), and Klemm (US 2018/0108338 A1) as applied to claim 1 above, and further in view of Sorwick (US 4330874 A).
Regarding claim 2, Zarnic does not explicitly teach … and yet Sorwick teaches the sensor according to claim 1, wherein two reflector surfaces are each composed of one reflector bracket connected to the housing [abstract “the mirror is affixed oscillates about that axis. Through a belt drive mechanism, a motor provides the oscillating motion, in turn scanning the ultrasound beams 
It would have been obvious to combine the reflectors of Zarnic as modified by Bruinsma, with the bracket of Sorwick, so that the mirror may be controlled by a mounting bracket motor.

Claims 5-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A), Bruinsma (US 2006/0133209 A1), and Klemm (US 2018/0108338 A1) as applied to claim 1 above, and further in view of  Wakabayashi (US 20020156373 A1).
Regarding claim 5, Zarnic does not explicitly teach … and yet Wakabayashi teaches the sensor according to claim 1, wherein the reference ultrasonic transducers and the measurement ultrasonic transducers of the ultrasonic transducer array [0006 “Such electronic scanning-type ultrasound transducers are formed using ultrasound transducer arrays, in which ultrasound transducers are formed in an array shape.”] are connected by a single, flat, elongated acoustic matching layer [abstract “first matching layer 14 to the acoustic radiation surface side”], to the back of which are applied multiple measurement piezo plates that are spaced apart from one another [abstract “acoustic radiation surface side, which is the bottom side, of a belt-shape piezoelectric element”], and one reference piezo plate apiece is additionally applied to each of the two outer ends of this arrangement [abstract “an array of piezoelectric elements”], and the back of the matching layer with the piezo plates is surrounded by a foam, and its opposite smooth, front side terminates flush with the bottom side of the sensor [0089 “A rectangular-shape backing material framework 3, with the top and bottom sides open, is mounted so as to surround the array-
It would have been obvious to replace the transducer of Zarnic, with the specific array construction of Wakabayashi so that unnecessary ultrasound is absorbed.
Regarding claim 6, Zarnic as modified also teaches the sensor according to claim 5, wherein five round measurement piezo plates are placed so as to be spaced apart in a row on the matching layer [fig. 4b shows transducers #2, #3, #4, #5, #6; fig. 3 depicts round transducers].
Regarding claim 7, Zarnic as modified also teaches the sensor according to claim 5, wherein four rectangular measurement piezo plates are placed so as to be spaced apart in a row on the matching layer [figs. 1 and 4b depicts rectangular transducers; fig. 3 depicts four transducers].
Regarding claim 8, Zarnic as modified by Wakabayashi also teaches the sensor according to claim 5, wherein grooves in the matching layer are located on the back in the spaces between the measurement piezo plates for acoustic decoupling [abstract “radiation surface side…which is the bottom side…a dicing machine to form divided grooves 16, an array of piezoelectric elements 
Regarding claim 9, Zarnic as modified by Wakabayashi also teaches the sensor according to claim 5, wherein the foam is formed of polyurethane foam or silicone foam [0295 “The above backing member 125 is formed from urethane with alumina as a filler.”].
Regarding claim 11, Zarnic as modified also teaches the sensor according to claim 5, wherein the measured values are provided as an analog signal [pgs. 5-6 “The control unit 7 further includes a microcomputer 14 in which two respective control inputs of the transmitter/receiver circuit or units 9 to 13 are directly connected to the microcomputer 14. This can be, for example, a standard microcomputer of type 8031. The microcomputer 14 can not only generate analog signals via the digital-to-analog converter 15 but also transfer data via the serial interface 16.”].
Regarding claim 12, Zarnic as modified also teaches the sensor according to claim 5, wherein the measured values are provided as digital information at a CAN bus interface [pgs. 5-6 transfer data via the serial interface].
Regarding claim 13, Zarnic as modified also teaches the sensor according to claim 5, wherein indicators are attached to the housing that show whether the guide surface is located in a predefined horizontal and/or vertical position range of the sensor [pgs. 7-8 “External sensors 2 and 5 can be used for this purpose as warning sensors, which send out a warning signal when the width of the middle range is exceeded. In actual use, this can be achieved (for example) by optical displays of different colors.”].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A), Bruinsma (US 2006/0133209 A1), Klemm (US 2018/0108338 A1), and Wakabayashi (US 20020156373 A1) as applied to claim 5 above, and further in view of Mount (US 3552382 A).
Regarding claim 10, Zarnic does not explicitly teach … and yet Mount teaches the sensor according to claim 5, wherein the matching layer has a surrounding edge that forms a trough with the matching layer and an inside of the trough is metallized [abstract “ultrasonic search device…array of ultrasonic transducers separably mounted on a supporting member…”; col. 3:5-30 “Each of the transducer subassemblies in the present embodiment is similar in design and may best be described in relation to FIGS. 2, 3, 4, and 5 wherein there is shown a housing 18 of tinned brass or other suitable metal adapted to act as a conductor and additionally provide good RF shielding properties. The housing has a rectangular-shaped cutout 19 beneath which is seated a piezoelectric crystal wafer 21…”].
It would have been obvious to combine the ultrasonic array of Zarnic, with the metal housing of Mount so that the ultrasonic transducers are shieled from interference.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A), Bruinsma (US 2006/0133209 A1), and Klemm (US 2018/0108338 A1) as applied similar to claim 1 above, and further in view of Unknown Author (KR 101489793 B1).
Regarding claim 14, Zarnic does not explicitly teach … and yet KR101489793 teaches a method for determining environmental factors at a bottom side of a sensor according to claim 1 via its reference measurement path, the method comprising: deflecting by the two reflector surfaces a short acoustic pulse with a first ultrasonic frequency emitted by one of the reference 
It would have been obvious to combine the modified roadway array ultrasonic transducer of Zarnic, with the temperature/wind speed estimation using ultrasonic transducer as taught by KR101489793 so that the speed of sound may be estimated based on temperature/wind speed conditions rather than assumed as a constant value.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A), Bruinsma (US 2006/0133209 A1), Klemm (US 2018/0108338 A1), and (KR 101489793 B1) as applied similar to claim 1 above, and further in view of Zeitzew (AU 2003230547 B2).
Regarding claim 15, Zarnic as modified by KR101489793 teaches a method for determining a position of a sensor relative to a guide surface, the method comprising: emitting transmit pulses with a second ultrasonic frequency by measurement ultrasonic transducers [claim 1 “The control unit (7) is operable to excite one (2) of the ultrasonic transducers in a measurement cycle to emit an ultrasonic signal and drive at least one other ultrasonic transducer (3 to 6) to receive the reflected signal.”]; and receiving reflections of the transmit pulses at a guide surface as an echo [pg. 17 “The control unit is operable to select the required signal to generate the height signal relative to the reference element from a reflected signal of an ultrasonic transducer based on a reflection of at least one other ultrasonic sensor with undisturbed measurement distance A signal to indicate at least one other reflector along the measured distance besides the reference element.”]; measuring transit times of the echoes [pg. 22 “tM = measuring the ultrasonic transmission time of the ultrasonic sensor, and … tR = reference ultrasonic sensor ultrasonic transmission time”]; and producing positional information from the measured transit times in the analysis device through trigonometric calculations and outputting such as measured values [pg. 27 “The ultrasonic sensors 2 to 6 are preferably configured substantially at right angles (90 °) to the moving direction of the construction machine to detect the height signal relative to the guide cable F. However, it is also possible to arrange the ultrasonic sensor at an angle other than 90 ° to the moving direction of the construction machine. In this situation, the control unit considers this angle when calculating the signal based on the known geometric relationship. In order to detect the height signal relative to the guide ground 26, it is preferable to arrange the ultrasonic sensor so as to be parallel to the moving direction of the construction machine. Alternatively, it is also possible to configure the ultrasonic sensor at another angle, as described above.”]; wherein current values of environmental factors in the reference measurement path are calculated using the method 
Zarnic does not explicitly teach … and yet Zeitzew teaches emitting transmit pulses with a second ultrasonic frequency by measurement ultrasonic transducers [pg. 10 “The speed of sound in air can be calculated based readings from environmental sensors and known analytic expressions, or determined from the 2-way time-of-flight measurements 200 among beacons or between the platform and beacons, or a combination of both.”; claim 43 the radio frequency signal includes a code identifying at least one ultrasonic transceiver or transducer pair].
It would have been obvious to combine the ultrasonic array of Zarnic, with the frequency coded signals of Zeitzew so that signals between different transducers may be individually identified.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A), Bruinsma (US 2006/0133209 A1), Klemm (US 2018/0108338 A1), (KR 101489793 B1), and Zeitzew (AU 2003230547 B2), and further in view of Xu (US 2002/0084114 A1).
Regarding claim 16, Zarnic does not explicitly teach … and yet Xu teaches the method according to claim 15, wherein the first ultrasonic frequency in the reference measurement path is higher than the second ultrasonic frequency for determining the position of the guide surface [0018 “Ultrasonic transmitters 122 and 124 emit ultrasonic energy in bursts or pulses. In some 
It would have been obvious to modify the reference measurement path as taught by Zarnic, with the higher frequency time reference transmitter of Xu because the velocity of higher frequency signals is much greater and so they may be used as a time reference.
Regarding claim 17, Zarnic as modified also teaches the method according to claim 15, wherein only information about the vertical position of the guide surface is output in a first operating mode, and horizontal and vertical information about the position of the guide surface is output in a second operating mode [pg. 16 “The advantage of this embodiment is that the sensor can be optimally operated in two operating modes (i.e. "cable" and "ground") by adjusting the different cone widths required for this. By using ultrasonic sensors and associated amplifier technology, the sound wave cone can be selected in the "cable" operating mode, so that the cones overlap, but in the "ground" operating mode, the amplification is reduced, making the cone very narrow and producing individual on the ground measuring point. The result of the procedure according to the invention is therefore an increased adaptability to the use of sensors, on the one hand to scan cables and on the other hand to scan the ground.”].
Regarding claim 18, Zarnic as modified also teaches the method according to claim 15, wherein the calculated positional information is displayed on the indicators on the housing [pg. 2 of google translation “Therefore, many known machinery control sensors must provide two functions, promptly produce the height control signal of the Height Adjustment that is used for the .

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A; english translation), Bruinsma (US 2006/0133209 A1), Klemm (US 2018/0108338 A1), and further in view of Pattanayak (US 5655276 A).
Regarding claim 19, Zarnic does not explicitly teach … and yet Pattanayak teaches the sensor according to claim 1, wherein the reference ultrasonic transducers and the measurement ultrasonic transducers of the ultrasonic transducer array are connected by a single, flat, elongated acoustic matching layer [col. 4:45-55 Preferably, an appropriate acoustic matching layer 30 is employed over mesh ground plane 26 on the front or active surface of transducer 10. Also, to provide acoustic loading and to reduce ringing, a suitable backing layer 32 is situated over the back surface of transducer 10.], to the back of which are applied multiple rectangular measurement piezo plates that are spaced apart from one another [figs. 1 and 2 show a row (and further columns) of rectangular/cube shaped transducers], and one circular reference piezo plate apiece is additionally applied to each of the two outer ends of this arrangement [fig. 5b shows circular transducer; FIGS. 5A, 5B and 5C illustrate typical configurations of ultrasonic transducer elements. Typically, for the example of a 3.5 MHz device, the transducer elements of FIGS. 5A, 5B and 5C are approximately 15 mils in height, and have lateral dimensions in the order of 6 mils.].

    PNG
    media_image2.png
    397
    574
    media_image2.png
    Greyscale

It would have been obvious to modify the transducer array of Zarnic, with the rectangular and circular transducer elements as taught by Pattanayak because Pattanayak indicates that thes are typical ultrasonic/piezoelectric transducer element configurations/shapes.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A; english translation), Bruinsma (US 2006/0133209 A1) and further in view of Pattanayak (US 5655276 A) and Frey (US 5598051 A).
Regarding claim 20, Zarnic as modified by Bruinsma and Pattanayak teaches a sensor for detecting a position relative to a guide surface, the sensor comprising: a housing; a first circular reference piezo plate disposed at a first end of the matching layer and a second circular reference piezo plate disposed at a second end of the matching layer; a plurality of rectangular measurement piezo plates arranged on the matching layer between the first circular reference piezo plate and the 
Zarnic does not explicitly teach … and yet Frey teaches a single, flat, elongated acoustic matching layer arranged flush against a bottom of the housing; a first circular reference piezo plate disposed at a first end of the matching layer and a second circular reference piezo plate disposed at a second end of the matching layer; a plurality of rectangular measurement piezo plates arranged on the matching layer between the first circular reference piezo plate and the second circular reference piezo plate [col. 2:10-35 transducer element array, backing layer and first acoustic impedance matching layer are all bonded together in a stack-up arrangement…transducer stack-up is inserted into a recess in the array case 14 until the bottom surface of the first acoustic impedance matching layer 8 is flush with the bottom edge of the array case. The transducer stack-up is conventionally bonded inside the array case using epoxy. Then a second acoustic impedance matching layer 10 is conventionally bonded to those flush bottom surfaces (see FIG. 2). Matching layer 10 may consist of a plastic material, such as Plexiglas.RTM. acrylic resin plastic.].
It would have been obvious to combine the modification of the transducer array of Zarnic, with the flush fitting matching layer as taught by Frey so that no excess housing material causes errant reflections form the transducer housing.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A; english translation), Bruinsma (US 2006/0133209 A1), and further in view of Pattanayak (US 5655276 A), Frey (US 5598051 A), and Hashimoto (US 20050139013 A1).
Regarding claim 21, Zarnic does not explicitly teach … and yet Hashimoto teaches the sensor according to claim 20, wherein a thickness of the matching layer is lambda/4 of a desired ultrasonic frequency [0006 When the circumjacent fluid is a gas of air or the like, the acoustic impedance of, for example, air is about 400 … the acoustic impedance of the acoustic matching layer 102 is set to about 0.11 … and the thickness is preferably set to a quarter of the wavelength at the estimated ultrasonic frequency.].
It would have been obvious to modify the matching layer of Zarnic as modified by Pattanayak, with the quarter wavelength thickness matching later as taught by Hashimoto so that acoustic matching to the surrounding environment (such as air) may be matched.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the specific reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In other words, Klemm (US 2018/0108338 A1) has now been applied to the most recent claim amendment. The office appreciates that the claims are specific, however in summary the limitations provided appear to involve a “laundry list” of known techniques for designing ultrasonic sensors and known methods for measuring temperature/sound speed using the same. Unfortunately the specification 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.